MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ January 11, 2006 *697decision, denying petitioner’s motion to reopen.
Respondent’s motion to dismiss this petition for lack of jurisdiction is denied. See Ray v. Gonzales, 439 F.3d 582, 583 (9th Cir.2006)
Respondent’s motion for summary disposition is granted because the questions raised by this petition are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied. See 8 C.F.R. § 1003.43(h)(1) (stating that jurisdiction over motions to reopen under section 203 of NACARA lies in the immigration court).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *697courts of this circuit except as provided by 9 th Cir. R. 36-3.